Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “and an irradiation window disposed within the upper base member and between the one or more optical fibers and the upper window” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a lower heating device” in claims 11 is being interpreted as item lower heating device 145 which are per par. 31 is a block 
“a lower heating device” in claims 18 is being interpreted as item lower heating device 145 which are per par. 31 is a block 

 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “and an irradiation window disposed within the upper base member and between the one or more optical fibers and the upper window” is unclear if the applicant is intending for the upper base member or the irradiation window or both to be placed between the one or more optical fibers and the upper window. Furthermore, the drawings and specification do not positively recite “and an irradiation window disposed within the upper base member and between the one or more optical fibers and the upper window”, see drawing objection above.  

Claims 2, 3, 4, 5, 6, 7, 8, 9, and 10 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the one or more openings have a shape” is unclear if the applicant meant to recite “wherein the one or more window openings have a shape”.

Claims 17 are also rejected due to their dependence to one or more of the above rejected independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4, 5, 6, 7, 11, 13, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US10950472B2 Yamada (hereinafter “Yamada”) in view of US20110174790A1 Suzuki (hereinafter “Suzuki”) in view of JP 2003077857A FUNAYOSHI (hereinafter “FUNAYOSHI”). 

Regarding claim 1, Yamada teaches, except where struck through, A chamber for substrate processing (thermal treatment apparatus 1) comprising: a chamber body (chamber 6); a gas inlet (gas supply mechanism 81 and 85) disposed through a sidewall of the chamber body (fig. 1); a gas outlet (discharge mechanism 90) disposed through a sidewall of the chamber body and opposite the gas inlet (fig. 1); an upper window (upper chamber window 63); a lower window (lower chamber window 64); and an upper heating device (flash heating unit 5), the upper heating device further comprising: .  Yamada does not teach an upper cooling plate; one or more upper base members disposed on the upper cooling plate; one or more upper light sources; one or more optical fibers connected to the one or more upper light sources at a first end and the upper base member at a second end; and an irradiation window disposed within the upper base member and between the one or more optical fibers and the upper window.  Suzuki teaches, except where struck through, an upper cooling plate (upper cooling mechanism 48); one or more upper base members (element attachment head 36 has a circular ring-shaped attachment flange 36A) disposed on the upper cooling plate (fig. 1); one or more upper light sources (LED modules 44); Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada reference, to include an upper cooling plate; one or more upper base members disposed on the upper cooling plate; one or more upper light sources, as suggested and taught by Suzuki, for the purpose of providing the advantage to draw heat from the upper surfaces of the LED modules 44 (par. 119).  Suzuki and Yamada do not teach one or more optical fibers connected to the one or more upper light sources at a first end and the upper base member at a second end; and an irradiation window disposed within the upper base member and between the one or more optical fibers and the upper window.  FUNAYOSHI teaches, one or more optical fibers (page 6 par. 1) connected to the one or more upper light sources (plurality of light source units 2a) at a first end and the upper base member at a second end (fig. 1 and fig. 2); and an irradiation window (window member 13) disposed within the upper base member and between the one or more optical fibers and the upper window (fig. 1, fig. 2, and fig. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Suzuki and Yamada references, to include one or more optical fibers connected to the one or more upper light sources at a first end and the upper base member at a second end; and an irradiation window disposed within the upper base member and between the one or more optical fibers and the upper window, as suggested and taught by FUNAYOSHI, for the purpose of the advantage that the structure, output, and shape of the irradiation area of the light source unit 2a may be appropriately determined according to the degree of heating assistance (page 6 par. 3).

Regarding claim 2, Yamada does not teach further comprising a lower heating device, the lower heating device comprising: a lower cooling plate; one or more lower base members disposed on the lower cooling plate; one or more lower light sources; one or more optical fibers connected to the one or more lower light sources at a first end and the lower base member at a second end; and an irradiation window disposed within the lower base member and between the one or more optical fibers and the lower window.  Suzuki teaches, except where struck through, further comprising a lower heating device (rear-side heating unit 34), the lower heating device comprising: a lower cooling plate (cooling part 70); one or more lower base members (reflection surface 84) disposed on the lower cooling plate (fig. 1); one or more lower light sources (laser modules 60); (light transmitting plate 62) disposed within the lower base member (fig. 1) and between the one or more optical fibers and the lower window (In combination with the teachings of FUNAYOSHI discussed below, the addition of fiber optics the laser modules 60 meets the limitations of “and between the one or more optical fibers and the lower window” as disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada reference, to include further comprising a lower heating device, the lower heating device comprising: a lower cooling plate; one or more lower base members disposed on the lower cooling plate; one or more lower light sources, as suggested and taught by Suzuki, for the purpose of providing the advantage that By causing a coolant to flow through the cooling parts 70, the laser modules 60 can be cooled (par. 62). Suzuki and Yamada do not teach one or more optical fibers connected to the one or more lower light sources at a first end and the lower base member at a second end.  FUNAYOSHI teaches, one or more optical fibers (page 6 par. 1) connected to the one or more lower light sources (plurality of light source units 2a) at a first end and the lower base member at a second end (fig. 1 and fig. 2); and an irradiation window (window member 13) disposed within the lower base member and between the one or more optical fibers and the lower window (fig. 1 and fig. 2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Suzuki and Yamada reference, to include one or more optical fibers connected to the one or more lower light sources at a first end and the lower base member at a second end; and an irradiation window disposed within the lower base member and between the one or more optical fibers and the lower window, as suggested and taught by FUNAYOSHI, for the purpose of providing the advantage that the laser light from each semiconductor laser array 211 is widely spread in the Y direction and applied to the substrate 9 (page 4 par. 5).

Regarding claim 3, Yamada teaches, wherein the one or more upper light sources comprise ten or more light sources (fig. 1 teaches a plurality of flash lamps FL of which there are more than 10 present in fig. 1 of Yamada).  

Regarding claim 4, Yamada and Suzuki do not teach wherein the irradiation window further includes a lens for diverging a laser beam emitted by the one or more optical fibers into a conical beam.  FUNAYOSHI teaches, wherein the irradiation window further includes a lens for diverging a laser beam emitted by the one or more optical fibers into a conical beam (page 4 par. 4 to par. 7).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada reference, to include wherein the irradiation window further includes a lens for diverging a laser beam emitted by the one or more optical fibers into a conical beam, as suggested and taught by FUNAYOSHI, for the purpose of providing the advantage that the laser light from each semiconductor laser array 211 is widely spread in the Y direction and applied to the substrate 9 (page 4 par. 5).

Regarding claim 5, Suzuki teaches, wherein the upper cooling plate includes one or more coolant channels disposed therein (fig. 1; par. 54 to 55).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada reference, to include wherein the upper cooling plate includes one or more coolant channels disposed therein, as suggested and taught by Suzuki, for the purpose of providing the advantage that the LED modules 44 can be more efficiently cooled (par. 55).

Regarding claim 6, Yamada teaches, wherein the upper window (upper chamber window 63) is a quartz window (column 3 lines 37 to 39).
  
Regarding claim 7, FUNAYOSHI teaches, wherein the quartz window is a reflective quartz window (page 6 par. 4) with one or more window openings disposed therethrough (132, 132a page 6 par. 4).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada and Suzuki references, to include wherein the quartz window is a reflective quartz window with one or more window openings disposed therethrough, as suggested and taught by FUNAYOSHI, for the purpose of providing the advantage that the substrate 9 is efficiently heated (page 6 par. 4).

Regarding claim 11, Yamada teaches, except where struck through,  A chamber for substrate processing (thermal treatment apparatus 1) comprising: a chamber body (chamber 6); a gas inlet (gas supply mechanism 81 and 85) disposed through a sidewall of the chamber body (fig. 1); a gas outlet (discharge mechanism 90) disposed through a sidewall of the chamber body and opposite the gas inlet (fig. 1); an upper window (upper chamber window 63); a lower window (lower chamber window 64); an upper heating device (flash heating unit 5), the upper heating device further comprising: .  Yamada does not teach an upper cooling plate with a one or more openings disposed therethrough; one or more upper base members disposed on the upper cooling plate; one or more upper light sources; one or more optical fibers connected to the one or more upper light sources and the upper base member; and an irradiation window disposed within the upper base member and between the one or more optical fibers and the upper window; and a lower heating device.  Suzuki teaches, except where struck through,  an upper cooling plate (upper cooling mechanism 48) with a one or more openings disposed therethrough (cooling passages 50; coolant outlet 53; element attachment recesses 42); one or more upper base members (element attachment head 36 has a circular ring-shaped attachment flange 36A) disposed on the upper cooling plate (fig. 1); one or more upper light sources (LED modules 44); (laser modules 60).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada reference, to include an upper cooling plate with a one or more openings disposed therethrough; one or more upper base members disposed on the upper cooling plate; one or more upper light sources; , as suggested and taught by Suzuki, for the purpose of providing to draw heat from the upper surfaces of the LED modules 44 (par. 119).  FUNAYOSHI teaches, one or more optical fibers (page 6 par. 1) connected to the one or more upper light sources (plurality of light source units 2a) and the upper base member (fig. 1, fig. 2, and fig. 3); and an irradiation window (window member 13) disposed within the upper base member and between the one or more optical fibers and the upper window (fig. 1, fig. 2, and fig. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada and Suzuki references, to include one or more optical fibers connected to the one or more upper light sources and the upper base member; and an irradiation window disposed within the upper base member and between the one or more optical fibers and the upper window, as suggested and taught by FUNAYOSHI, for the purpose of the advantage that the structure, output, and shape of the irradiation area of the light source unit 2a may be appropriately determined according to the degree of heating assistance (page 6 par. 3).

Regarding claim 13, FUNAYOSHI teaches, wherein the upper window is an upper reflective quartz liner and the lower window is a lower reflective quartz liner (page 6 par. 4).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada and Suzuki references, to include wherein the upper window is an upper reflective quartz liner and the lower window is a lower reflective quartz liner, as suggested and taught by FUNAYOSHI, for the purpose of providing the advantage that the substrate 9 is efficiently heated (page 6 par. 4).

Regarding claim 18, Yamada teaches, except where struck through,  A chamber for substrate processing (thermal treatment apparatus 1) comprising: a chamber body (chamber 6); a gas inlet (gas supply mechanism 81 and 85) disposed through a sidewall of the chamber body (fig. 1); a gas outlet (discharge mechanism 90) disposed through a sidewall of the chamber body and opposite the gas inlet (fig. 1); an upper window (upper chamber window 63); a lower window (lower chamber window 64); a substrate support (ring support 68) disposed between the upper window and the lower window (fig. 1); an upper heating device (flash heating unit 5), the upper heating device further comprising: .  Yamada does not teach an upper cooling plate with a one or more openings disposed therethrough; one or more upper base members disposed on the upper cooling plate; one or more upper light sources; one or more optical fibers connected to the one or more upper light sources and the upper base member, wherein a divergent laser is supplied by the one or more upper light sources to the optical fibers; and an irradiation window disposed within the upper base member and between the one or more optical fibers and the upper window; and a lower heating device.  Suzuki teaches, except where struck through, an upper cooling plate (upper cooling mechanism 48) with a one or more openings disposed therethrough (cooling passages 50; coolant outlet 53; element attachment recesses 42); one or more upper base members (element attachment head 36 has a circular ring-shaped attachment flange 36A) disposed on the upper cooling plate (fig. 1); one or more upper light sources (LED modules 44); (laser modules 60).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada reference, to include an upper cooling plate with a one or more openings disposed therethrough; one or more upper base members disposed on the upper cooling plate; one or more upper light sources; , as suggested and taught by Suzuki, for the purpose of providing to draw heat from the upper surfaces of the LED modules 44 (par. 119).  FUNAYOSHI teaches, one or more optical fibers (page 6 par. 1) connected to the one or more upper light sources (plurality of light source units 2a) and the upper base member (fig. 1, fig. 2, and fig. 3), wherein a divergent laser is supplied by the one or more upper light sources to the optical fibers (page 4 par. 4 to par. 7); and an irradiation window (window member 13) disposed within the upper base member and between the one or more optical fibers and the upper window (fig. 1, fig. 2, and fig. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada and Suzuki references, to include one or more optical fibers connected to the one or more upper light sources and the upper base member, wherein a divergent laser is supplied by the one or more upper light sources to the optical fibers; and an irradiation window disposed within the upper base member and between the one or more optical fibers and the upper window, as suggested and taught by FUNAYOSHI, for the purpose of providing the advantage that the laser light from each semiconductor laser array 211 is widely spread in the Y direction and applied to the substrate 9 (page 4 par. 5).

Regarding claim 19, FUNAYOSHI teaches, wherein the irradiation window includes a coaxial lens (cylindrical lens 212; page 4 par. 3 to 7).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada and Suzuki references, to include wherein the irradiation window includes a coaxial lens, as suggested and taught by FUNAYOSHI, for the purpose of providing the advantage that the laser light from each semiconductor laser array 211 is widely spread in the Y direction and applied to the substrate 9 (page 4 par. 5).

Regarding claim 20, Suzuki teaches, wherein the upper window is disposed on a bottom surface of the upper cooling plate and the upper cooling plate is disposed on top of the chamber body (fig. 1).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada reference, such that wherein the upper window is disposed on a bottom surface of the upper cooling plate and the upper cooling plate is disposed on top of the chamber body, as suggested and taught by Suzuki, for the purpose of providing that a prompt temperature increasing/decreasing operation to a wafer is relatively possible (par. 5).

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US10950472B2 Yamada (hereinafter “Yamada”) in view of US20110174790A1 Suzuki (hereinafter “Suzuki”) in view of JP 2003077857A FUNAYOSHI (hereinafter “FUNAYOSHI”) in view of US20170103907A1 CHU (hereinafter “CHU”). 

Regarding claim 8, Yamada, Suzuki, and FUNAYOSHI do not teach wherein the upper window is a dome-shaped window.  CHU teaches, wherein the upper window is a dome-shaped window (par. 28 and fig. 1 teach the first dome 112).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada, Suzuki, and FUNAYOSHI references, such that wherein the upper window is a dome-shaped window, as suggested and taught by CHU, for the purpose of providing the advantage to reflect infrared light radiating from the substrate 110 and the first dome 112 back towards the substrate 110 (par. 28).

Regarding claim 12, Yamada, Suzuki, and FUNAYOSHI do not teach wherein the upper window is an upper quartz dome and the lower window is a lower quartz dome.  CHU teaches, wherein the upper window is an upper quartz dome and the lower window is a lower quartz dome (par. 28 and fig. 1 teach the first dome 112).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada, Suzuki, and FUNAYOSHI references, such that wherein the upper window is an upper quartz dome and the lower window is a lower quartz dome, as suggested and taught by CHU, for the purpose of providing the advantage to reflect infrared light radiating from the substrate 110 and the first dome 112 back towards the substrate 110 (par. 28).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US10950472B2 Yamada (hereinafter “Yamada”) in view of US20110174790A1 Suzuki (hereinafter “Suzuki”) in view of JP 2003077857A FUNAYOSHI (hereinafter “FUNAYOSHI”) in view of US8107801B2 Shimizu (hereinafter “Shimizu”). 

Regarding claim 9, Yamada, Suzuki, and FUNAYOSHI do not teach wherein the upper cooling plate further comprises one or more openings disposed therethrough.  Shimizu teaches, wherein the upper cooling plate (element attachment housing 48) further comprises one or more openings (first reflector 54 column 9 lines 1 to 11) disposed therethrough (fig. 1 and 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada, Suzuki, and FUNAYOSHI references, such that wherein the upper cooling plate further comprises one or more openings disposed therethrough, as suggested and taught by Shimizu, for the purpose of providing the advantage that whereby high power for heating can be supplied as much (column 9 line 11).

Regarding claim 10 Shimizu teaches, wherein the one or more openings have a conical frustum shape (fig. 3; column 10 lines 25 to 32 teach a curved surface of the first reflector 54 is a rotated elliptical surface (spheroid shape) which is analogous to a conical frustum shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada, Suzuki, and FUNAYOSHI references, to include wherein the one or more openings have a conical frustum shape, as suggested and taught by Shimizu, for the purpose of providing the advantage that reflected light 62A reflected by the first reflector 54 among the light emitted from the heating source 52 is focused on the second focal point f2 (column 10 lines 30 to 32).


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US10950472B2 Yamada (hereinafter “Yamada”) in view of US20110174790A1 Suzuki (hereinafter “Suzuki”) in view of JP 2003077857A FUNAYOSHI (hereinafter “FUNAYOSHI”) in view of US20200373195A1 Lau (hereinafter “Lau”). 

Regarding claim 14, Yamada, Suzuki, and FUNAYOSHI do not teach further comprising an opaque quartz body liner disposed on an inner surface of the chamber body.  Lau teaches, further comprising an opaque quartz body liner disposed on an inner surface of the chamber body (par. 32 teaches The sidewall liner 156 is an opaque material, such as opaque quartz, or other opaque material or coating).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada, Suzuki, and FUNAYOSHI references, to include further comprising an opaque quartz body liner disposed on an inner surface of the chamber body, as suggested and taught by Lau, for the purpose of providing the advantage to efficiently thermally insulates the process volume 120 and/or prevents heat loss (par. 32).

Regarding claim 15, FUNAYOSHI teaches, wherein the upper window further comprises one or more window openings disposed therethrough (page 6 par. 4) and the lower window further comprises one or more window openings disposed therethrough (132, 132a page 6 par. 4).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada and Suzuki references, to include wherein the upper window further comprises one or more window openings disposed therethrough and the lower window further comprises one or more window openings disposed therethrough, as suggested and taught by FUNAYOSHI, for the purpose of providing the advantage that the substrate 9 is efficiently heated (page 6 par. 4).

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US10950472B2 Yamada (hereinafter “Yamada”) in view of US20110174790A1 Suzuki (hereinafter “Suzuki”) in view of JP 2003077857A FUNAYOSHI (hereinafter “FUNAYOSHI”) in view of US20200373195A1 Lau (hereinafter “Lau”) in view of US8107801B2 Shimizu (hereinafter “Shimizu”). 
Regarding claim 16, Yamada, Suzuki, and FUNAYOSHI do not teach wherein the one or more openings have a shape of a conical frustum and a narrow portion of the conical frustum is adjacent the one or more upper base members.  Shimizu teaches, wherein the one or more openings have a shape of a conical frustum and a narrow portion of the conical frustum is adjacent the one or more upper base members (fig. 3; column 10 lines 25 to 32 teach a curved surface of the first reflector 54 is a rotated elliptical surface (spheroid shape) which is analogous to a conical frustum shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada, Suzuki, and FUNAYOSHI references, to include wherein the one or more openings have a shape of a conical frustum and a narrow portion of the conical frustum is adjacent the one or more upper base members, as suggested and taught by Shimizu, for the purpose of providing the advantage that reflected light 62A reflected by the first reflector 54 among the light emitted from the heating source 52 is focused on the second focal point f2 (column 10 lines 30 to 32).

Regarding claim 17, Shimizu teaches, wherein a wide portion of the conical frustum is adjacent to the upper window (light transmitting window 8) and is aligned with the one or more window openings disposed through the upper window (fig. 1; fig. 3; column 10 lines 25 to 32 teach a curved surface of the first reflector 54 is a rotated elliptical surface (spheroid shape) which is analogous to a conical frustum shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yamada, Suzuki, and FUNAYOSHI references, to include wherein a wide portion of the conical frustum is adjacent to the upper window and is aligned with the one or more window openings disposed through the upper window, as suggested and taught by Shimizu, for the purpose of providing the advantage that reflected light 62A reflected by the first reflector 54 among the light emitted from the heating source 52 is focused on the second focal point f2 (column 10 lines 30 to 32).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Assistant Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761